Case 1:19-cv-10579-ALC Document 26 Filed 11/21/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
dein Se meester nmnnninonennesionie xX

ELLIOT DABAH,

 

19-CV-10579
Plaintiff,

-against-

NICOLE FRANKLIN, RICA HAZELWOOD,
FELIX DUMAY, individually and as manager,
MYRTLE GREEN, SHARON ATKINS, SHERILL
DOUGLAS-ALEXIS, individual and as manager,
and CITY OF NEW YORK,

AFFIDAVIT OF PERSONAL SERVICE

STATE OF NEW YORK _ )
COUNTY OF NEW YORK. )ss.:

I, Michael Perez, being duly sworn, depose and say: I am nota party to this action, am over
18 years of age and reside in Queens, New York.

On November 20, 2019 I served the within Summons In A Civil Action and Complaint
on the Defendants named below, by delivering a true copy of each personally to Clerk Anna
Rodriguez at 150 Williams Street, New York, NY 10038.

Sherill Dauglass-Alexis
Rica Hazelwood
Myrtle Green

Sharon Atkins

Nicole Franklin

Felix Dumay

   

Michael Perez

Sworn to before me this
20" day of November, 2019

  
 
   

  

2, CAROLYN A KUBITSCHEK
y a,\ Notary Public, State of New Yark

pte a a IYPRe. 3 iiss No. 02kU4523215

: Ou ‘ied in Kings Co
Notaty Public \ inission Expires syst 2G

  
  

   

~ Com

 
 
 
